NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)



                                          February 25, 2014

      Hon. Scott M. Ellison                         Hon. Nanette Hasette
      Law Offices Of Scott M. Ellison               28th District Court
      410 Peoples Street                            901 Leopard St., Suite 803
      Corpus Christi, TX 78401                      Corpus Christi, TX 78401

      Hon. Mark Skurka                              Hon. Patsy Perez
      District Attorney                             District Clerk
      901 Leopard Street, Room 205                  901 Leopard, Suite 313
      Corpus Christi, TX 78401                      Corpus Christi, TX 78401

      Re:       Cause No. 13-14-00116-CR
      Tr.Ct.No. 13-CR-1257-A
      Style:    In Re David Alvarez

      Dear Sir/Madam:

              Enclosed please find a copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.